 1 PAMELA Y. PRICE, ESQ. (STATE BAR NO. 107713)
   P.O. Box 5843
 2 Oakland, CA 94605
   Telephone: (510) 452-0292
 3 E-mail: pamela@pypesq.com

 4 LAWRENCE WHITE, ESQ. (STATE BAR NO. 69531)
   195 - 41 Street, P.O. Box 11213
 5 Oakland, CA 94611
   Telephone: (510) 250-9040
 6 E-mail: larrywhitelcw@yahoo.com

 7 Attorneys for COALITION FOR
   POLICE ACCOUNTABILITY, RASHIDAH
 8 GRINAGE, SAIED KARAMOOZ, ANNE JANKS
   AND JOHN JONES, III
 9

10
                             UNITED STATES DISTRICT COURT
11
                         NORTHERN DISTRICT OF CALIFORNIA
12

13

14 DELPHINE ALLEN, et al.,                   Case No. C 00-4599 WHO

15        Plaintiffs,                        STIPULATION AND
                                             ORDER RE BRIEFING SCHEDULE AND
16        v.                                 HEARING DATE

17 CITY OF OAKLAND, et al.,                  Re: Dkt. No. 1243

18        Defendants.

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND ORDER                                            C00-4599 WHO
 1         Pursuant to Civil L.R. 7-12, the parties, through their counsel, hereby stipulate as follows:

 2         1.      On April 2, 2019, the Coalition for Police Accountability, Rashidah Grinage, Saied

 3 Karamooz, Anne Janks, and John Jones, III filed a Notice of Motion and Motion to Intervene as of

 4 Right, or in the Alternative, for Permissive Intervention. Dkt. No. 1243.

 5         2.      Intervenors anticipate that there will be at least two (2) separate oppositions to the

 6 motion, and possibly as many as three (3) oppositions. To ensure that Intervenors have adequate

 7 time and a meaningful opportunity to evaluate the oppositions and prepare their reply brief,

 8 Intervenors seek a short extension of the briefing schedule for the intervention motion.

 9         3.      The parties agree to modify the schedule as follows:

10

11                                Current Date                          New Date

12              Oppositions       April 30, 2019                        May 2, 2019

13              Reply             May 8, 2019                           May 15, 2019

14

15

16         4.      The hearing date of May 29, 2019 will be maintained.

17

18         IT IS SO STIPULATED.

19 Dated: April 22, 2019                      Respectfully Submitted,

20
                                          PAMELA Y. PRICE
21
                                  By:           /s/ Pamela Y. Price
22                                              Attorney for
                                                Coalition for Police Accountability, Rashidah Grinage,
23                                              Saied Karamooz, Anne Janks, and John Jones, III
24
     Dated: April 22, 2019                    BARBARA J. PARKER, City Attorney
25

26                                      By:         /s/ David Pereda
                                              Attorneys for
27                                            City of Oakland
28
                                                        -1-
     STIPULATION AND ORDER                                                                 C00-4599 WHO
 1 Dated: April 23, 2019               JOHN L. BURRIS
                                       Law Offices of John L. Burris
 2
                                 By:        /s/ John L. Burris
 3                                          Attorney for Plaintiffs

 4
     Dated: April 23, 2019             JAMES B. CHANIN
 5                                     Law Offices of James B. Chanin

 6                               By:        /s/ James B. Chanin
                                            Attorney for Plaintiffs
 7

 8 Dated: April 23, 2019               ROCKNE A. LUCIA, JR.
                                       Rains Lucia Stern St. Phalle & Silver
 9
                                 By:        /s/ Rockne A. Lucia, Jr.
10                                          Attorney for Intervenor
                                            Oakland Police Officers’ Association
11

12 PURSUANT TO STIPULATION, IT IS SO ORDERED.

13                All parties’ Oppositions are due by May 2, 2019

14                The Reply is due by May 15, 2019

15                The Hearing will be held of May 29, 2019, at 2:00 p.m., in Courtroom 2, 17th Floor,

16                 450 Golden Gate, Ave., San Francisco

17

18
     Dated: April 30, 2019
19                                          _______________________________
                                            HON. WILLIAM H. ORRICK
20                                          UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27
28
                                                    -2-
     STIPULATION AND ORDER                                                            C00-4599 WHO
